DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10, and 12-14 are pending.
Claim(s) 12 is objected to.
Claims 1-10, and 12-14 are rejected.
Priority
Claims 1-10, and 12-14 are given Domestic Priority of PCT/CN2017/114938 filed on 07 Dec 2017 to Foreign Priority application CN201611121663.4 with the filing date of 08 Dec 2016. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201611121663.4, filed on 08 Dec 2016. The claims are drawn to a method of establishing a machine leaning model for predicting siRNA toxicity in a cell type. 
Information Disclosure Statement
The Information disclosure statements (IDS) received on 27 Dec 2019 and 21 Jun 2021 has been entered and considered by the examiner.
Drawings
The drawing received on 30 May 2019 are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The Nucleotide and/or Amino Acid Sequence received on 30 May 2019 are accepted. 

Specification
The abstract of the disclosure is objected to because the abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. Correction is required. MPEP § 608.01(b). 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph., because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Such claim limitation(s) is/are:
Dependent claim 12 at sequence alignment module [Specs Page 4: Pages 19-20: Para III]
Dependent claim 12 at off-target weight calculation module [Specs Pages 19 -20: Para III]
Dependent claim 12 at omic annotation module [Specs Page 4: Pages 19- 20: Para III]
Dependent claim 12 at machine learning algorithm calculation module [Specs Page 5: Pages 19-20: Para III]
Dependent claim 13 at step 1 an input unit [Specs Page 20: Para IV].
	Dependent claim 13 at step 2 a storage unit [Specs Page 20: Para IV].
	Dependent claim 13 at step 3 an execution unit [Specs Page 20: Para IV].
	Dependent claim 13 at step 4 an output unit [Specs Page 20: Para IV].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to the other claims in alternative only. See MPEP § 608.01(n).  Accordingly, the claim(s) have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. [RNAPLFOLD: Page 27], [mfold: Page 16], [RNAstructure: Page 16].
With respect to claim 5, the claims require the implementation of the online databases RNAPLFOLD, mfold, and RNAstructure. The claims require the content of data housed in these databases to form a pre-defined sets and statistical analysis. One skilled in the art would not know what data is located in the databases, and further because the data of the databases change over time.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the metes and bounds of the limitation “genomic mRNA” is unclear. It is unclear whether the genomic mRNA is a single molecule or a plurality of molecule(s). It is further unclear whether the genomic mRNA is a genomic sequence or a spliced mRNA sequence. The term “genomic mRNAs”, in claim 1, has been interpreted as a strand(s) of processed mRNA transcribed from genomic DNA or a chromosome. Further in claim 1, the range of the limitation “number of mismatched bases there between is less than or equal to 7” is unclear because mismatches cannot be equal to zero which would be indicative of no off-target interactions. Further in claim 1, the term “bioinformatic databases” is indefinite because it is unclear which database is a bioinformatics database and which database is not a bioinformatics database. It is unclear of the nature of the data, statistical or biological, contained within the bioinformatics databases as related to predicting siRNA toxicity.  Further in claim 1 at step C), the term “establishing a machine learning model” is indefinite because it is unclear how the machine learning model is trained, and it is further unclear what sets or data will the machine learning program utilize.
Claims 3, 6, 9-10, and 12-14 are rejected for the same reason as claim 1 at step B at step i because they depend from claim 1 due to the “genomic mRNA” recitation, and fails to remedy the indefiniteness of claim 1.
Claims 2-4 are rejected for the same reason as claim 1 at step B at step i because they depend from claim 1 due to the “number of mismatched basesthere between is less than or equal to 7” recitation and fails to remedy the indefiniteness of claim 1.
Claims 6-8, and 12-14 are rejected for the same reason as claim 1 at step C because they depend from claim 1 due to the “machine learning model” recitation and fails to remedy the indefiniteness of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The subject matter of claim(s) 12 is a computer program on computer readable media. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. The specification states at page 19 (III) the computer readable medium useful for establishing a machine learning model, and page 20 CRM can include external data. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory computer readable medium”, see MPEP 2106.03(I).

Claims 1-10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity or a natural law with without significantly more.
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claims recite processes and machines (devices).
With respect to step (2A)(Prong I): Independent claims 1, and dependent claims 2-10, and 12-14 recite abstract ideas. 
Mathematical Concept Grouping of Abstract Ideas:
Independent claim 1 at step B) at step ii) requires calculating an off-target weight (Mathematical concept of calculating weights).
Independent claim 1 at step B) at step iv) requires calculating omic eigenvalues and cell survival indexes (Mathematical concept of calculating eigenvalues or eigenvectors, and cell survival index).
Independent claim 1 at step C) requires calculating a machine learning module (Mathematical concept of calculating input and output values).
Dependent claim 6 requires calculating a product a’ to generate a proteomic eigenvalue, calculating a product b’ to generate a pathwayomic eigenvalue, and calculating a product c’ to generate a core genomic eigenvalue (Mathematical concept of calculating eigenvalues).
Dependent claim 12 requires calculating off-target weights, omic eigenvalues, and machine learning values (Mathematical concept of calculating weights and values).
Dependent claim 13 requires calculating by computer readable medium and computer a machine learning model (Mathematical concept of calculating input and output values).
Dependent claim 14 requires calculating executing of a machine learning model (Mathematical concept of calculating input and output values). 


Mental Process Grouping of Abstract Ideas:
Independent claim 1 at step B) at step ii) recites the mental process of considering data to calculate an off-target weight.
Independent claim 1 at step B) at step iv) recites the mental process of considering data to calculate omic eigenvalues.
Independent claim 1 at step C) recites the mental process of considering input and output values to establish a machine learning model.
Independent claim 1 recites the mental process of considering selecting the number of siRNAs to provide (step A), considering aligning sequences (step B at step ii), and considering annotating genes from a bioinformatics database (step B at step iii). 
Dependent claim 2 recites the mental process of considering characterizing mismatched bases data.
Dependent claim 3 recites the mental process of considering characterizing secondary structure data.
Dependent claim 4 recites the mental process of considering off-target genes characterized by interference rates.
Dependent claim 5 recites the mental process of considering a software package to perform statistical calculations. 
Dependent claim 6 recites the mental process of considering selecting an omic eigenvalues from a group, and considering the data to calculate a product a’, a product b’, and a product c’ of off-target weights. 
Dependent claim 7 recites the mental process of considering characterized normalized input values. 
Dependent claim 8 recites the mental process of considering the components of a machine learning module.
Dependent claim 9 recites the mental process of considering a characterized off-target genes location.
Dependent claim 10 recites the mental process of considering a characterized off-target gene as not expressed.
Dependent claim 12 recites the mental process of considering a computer readable medium to establish the method of claim 1, and considering a computer readable medium comprising of modules.
Dependent claim 13 recites the mental process of considering a computer to execute the processes of claim 1.   
Dependent claim 14 recites the mental process of considering a method for predicting siRNA toxicity in certain cell types, considering providing a siRNA sequence, and considering inputting to a device.  
The law of nature:
Further, the claims recite analyzing naturally occurring small interfering RNA (siRNA) molecules and making a siRNA toxicity/certain cell type correlation. This is a genotype/phenotype relationship that naturally exists in cells whether measured or not. “Claims directed to nothing more than abstract ideas (such as mathematical formulas or equations), natural phenomenon, and laws of nature are not eligible for patent protection” (MPEP 2106.04).
Independent claim(s) 1 encompasses siRNA molecules are being analyzed to predict toxicity relationships between a siRNA molecule and a certain cell type. siRNA’s interfere or activate gene expression products. The evaluation of a siRNA’s and off target siRNA abilities to bind, disrupt, inhibit, or activate genomic DNA transcription in inducing siRNA toxicity within a certain cell type is a genotype/phenotype relationship. 
2A(Prong II):
The judicial exception is not integrated into practical application because:
 The additional elements of inputting the data of independent claim 1 at step A) dependent claim 6 at providing data, dependent claim 13 at  providing input unit, and dependent claim 14 at providing input and at input unit are data inputting processes that do not integrate the recited judicial exception into a practical application. 
The additional elements of data gathering by aligning of a sequences (independent claim 1 at step B at steps i and iii), obtaining an input and output data of claim 1 at step B, and additional experimentation of cell types for survival index of claim 1 at step B, dependent claims 9-10 utilize the data gathering element of claim 1 at step B) at step i), and dependent claim 12 provides a module for sequence alignment which are data gathering processes that do not integrate the recited judicial exception into a practical application.
The additional elements of storage unit of dependent claims 13 and 14 which are storing processes that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application.
 The additional elements of output unit for displaying results of claims 13 and 14 which are displaying processes that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application.
Data gathering, inputting, storing, and outputting steps are not an abstract idea, they are extra-solution activity, as they collect, store, and display the data needed to carry out the abstract idea. Data gathering, inputting, storing, and outputting does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering, inputting, storing, and outputting steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).
None of these independent and dependent claims recite additional elements which would integrate a judicial exception into a practical application.
(2B) analysis:
With respect to independent claim 1 at step A) and step B at steps i-iv), and dependent claims 6, 9-10, and 12-14 encompassing the conventionality of the additional data gathering elements of aligning sequences and experimentation of siRNA in cell types:
Johnson et al (2016) shows implementing and discussing multiple sequencing and aligning techniques when improving multi-mapping of small RNA (sRNA). Behlke et al (2006) shows reviewing 90 experiments utilizing in vivo experimentation of siRNAs. Xia et al (2002) shows implementing in vitro and in vivo experimentation of siRNA-mediated gene silencing from the liver, the brain, and HeLa cell lines. Patel et al (2007) shows implementing in silico research method to determine biological functioning and computational selection.
Regarding conventionality of inputting data, storing data, and outputting data, computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b) Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

 II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH CONSTANTINE PULLIAM whose telephone number is (571)272-8696. The examiner can normally be reached 0730-1700 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.P./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672